Citation Nr: 1212772	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of injury right, right elbow, rated as 40 percent disabling; adjustment disorder with depressed mood, rated as 30 percent disabling; left shoulder chronic impingement and recurrent rotator cuff dysfunction, rated as 10 percent disabling and right shoulder acromioclavicular joint arthritis, rated as 10 percent disabling.  The Veteran's combined rating is 70 percent.   

2.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 
38 C.F.R. § 4.16 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an April 2011 letter, the RO provided the Veteran with notice of the evidence required to substantiate the claim for a TDIU.  The letter informed the Veteran what evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The relevant medical records identified by the Veteran were obtained and associated with the claims file.  The Veteran has also had a VA examination, from which an opinion was obtained.

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim on appeal.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).
II.  Analysis of Claim

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2011). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran's service-connected disabilities include residuals of right elbow injury, rated as 40 percent disabling, adjustment disorder with depressed mood, rated as 30 percent disabling, chronic impingement of the left shoulder, rated as 10 percent disabling, right shoulder acromioclavicular joint arthritis, rated as 10 percent disabling and hemorrhoids, rated as 10 percent disabling.  The combined rating for the Veteran's service-connected disabilities is 70 percent.  

The Veteran meets the percentage requirements of § 4.16.  In order to prevail in a TDIU claim, the record must also show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

After a careful review of the record, for reasons set forth below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

In his TDIU claim received in November 2010, the Veteran indicated that his service-connected disabilities initially affected his full-time employment in 1999.   The Veteran reported that his occupational experience included positions as a warehouseman and a bus driver.  He indicated that his left shoulder pain and limitation of motion and right elbow pain and limitations prevented him from following a substantially gainful occupation.   

In written statements in support of his claim, the Veteran has indicated that he has only worked in manual labor jobs since service. 

The Veteran submitted a statement from his last employer, East Valley School District, dated in April 2010.  Therein, a transportation supervisor indicated that the Veteran worked as a bus driver and missed many days of work in the school year because of his service-connected injury.   

A report from Holy Family Hospital Rehabilitation Services, dated in April 2010, reflects that the Veteran was seen for an evaluation of left shoulder impingement.  The assessment noted that, through observation and evaluation, the Veteran compensated for the lack of strength on the right and lack of range of motion on the right with compensatory/overuse of the left upper extremity.  A physical therapist opined that this demonstrates inability or significant difficulty to complete home and work tasks requiring bilateral upper extremity activities, including washing his bus, driving, helping to transfer students and reaching for the bus door.  

Medical records from Dr. R.V., dated in May 2011, reflect that the Veteran reported progression in both shoulders.  The Veteran had been driving a school bus but reported having increasing problems.  He reported that his left shoulders bothered him as much as his right.  He really could not use his right shoulder much at all.  

In June 2010, the Veteran had a VA examination of his right elbow.  The examination report noted an impression of moderately advanced arthritis of the right elbow, most probably posttraumatic in nature.  With respect to the Veteran's employment, the examination noted that the Veteran was employed as a school bus driver.  The Veteran had lost approximately one week of work in the last 12-month period due to elbow pain.  His other occupational history since his discharge from service included working as a grocery warehouse clerk.  

The VA examiner diagnosed moderately advanced osteoarthritis.  The examination noted that there were significant effects on the Veteran's usual occupation.  The impact on the Veteran's occupational activities included decreased manual dexterity, lack of stamina and weakness or fatigue.  The resulting work problem was increased absenteeism.  

In November 2010, the Veteran had a VA examination for his service-connected left shoulder and right elbow disabilities.  The Veteran reported that he was unable to use his right arm.  The examination report noted that the Veteran's usual occupation was school bus driver, and the Veteran could not drive for long periods of time with bilateral shoulder pain.  

A statement from Dr. R.V., M.D., dated in May 2011, noted that the Veteran was a 63-year-old school bus driver who sustained an injury of the right elbow resulting in osteoarthritis.  This subsequently led to a decreased ability to use the right arm with disuse weakness and loss of motion of the right shoulder.  In addition, [the Veteran] had to do all functional, vocational and avocational activities with his left arm for many years, resulting in wear and tear overuse changes on the left side with persisting rotator cuff dysfunction and pain, "..which at this point have progressed enough that he is not likely to be able to continue work as a bus driver."  

Upon VA examination in September 2011, it was noted that the Veteran had been unemployed since June 2011.  He reported that he retired from his job because of his right elbow and shoulder conditions.  The examiner opined that the Veteran has such significant arm and shoulder disabilities related to his service injuries that he cannot work in any field that requires lifting or overhead reaching activities.  The examiner opined that the Veteran could work in a sedentary job such as office work or computer work.  

The competent medical evidence of record establishes that the Veteran's service-connected elbow and shoulder disabilities prevent him from performing occupational tasks which require any sort of reaching or lifting.  Based upon the  medical evidence, and in consideration of the Veteran's past work experience which involved positions that required manual labor, the Board finds that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  The Board therefore concludes that the Veteran is unable to obtain and retain substantially gainful employment due to his service-connected disabilities.   Accordingly, entitlement to TDIU is warranted.


ORDER

TDIU is granted, subject to regulations governing the payment of monetary benefits. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


